COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §                No. 08-21-00214-CV

                                                   §                  Appeal from the
 IN THE INTEREST OF D.N.C.,
                                                   §            383rd Judicial District Court
 A CHILD
                                                   §              of El Paso County, Texas

                                                   §                (TC# 2001-CM2880)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order granting bill of review and order adjudicating

non-parentage of H.C. as to D.N.C., and remand the cause to the trial court for further proceedings

consistent with this opinion. We further order that Appellant recover from Appellee all costs of

this appeal, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD OF NOVEMBER, 2022.


                                              SANDEE B. MARION, Chief Justice (Ret.)

Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)